On a former day of the term the judgment herein was affirmed. Appellant has filed a motion for rehearing.
The indictment charges incest between appellant and his niece. There is evidence to show that she was the daughter of his half-sister, making her only his half-niece instead of full blood. The contention is now, that the court erred in submitting the relationship of the parties under the allegations of the indictment. Upon inspection of the statute, in view of the evidence, we are of opinion that appellant is correct, and that the affirmance should be set aside. The statute provides that where a party marries his niece or half-niece he would be guilty of incest, or where he should carnally know his niece or half-niece. Inasmuch as the Legislature saw proper to make these distinctions, we are of opinion that the charge of the court should have adhered to the statute and submitted to the jury the relationship of half-uncle and half-niece.
It is unnecessary to discuss the other questions in the case.
The motion for rehearing is granted, the affirmance set aside, and the judgment is reversed and the cause remanded.
Reversed and remanded.
PRENDERGAST, JUDGE, absent.